ON REHEARING
PER CURIAM.
We have granted the application for rehearing filed by United States Fidelity & Guaranty Company, intervenor, and applicant in order to clarify our judgment of December 13, 1977.
As can be seen by reference to our earlier opinion at 347 So.2d 955, the intervenor perfected a timely appeal, so that it was not our intention to dismiss its appeal but only the appeal attempted to be taken by plaintiff.
Accordingly, the appeal of the intervenor, United States Fidelity & Guaranty Company is properly within the jurisdiction of this court and is hereby maintained, and our judgment of December 13, dismissing the appeal, is restricted to the appeal taken by plaintiff-appellant.
REHEARING GRANTED, APPEAL OF INTERVENOR MAINTAINED.